Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request corresponds to continuation of Application 17068787, issued as Patent No. 11343430. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 06/02/2022 has been entered.
Claims 1-20 currently pending. Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, and 20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11343430. 


Instant Application NO. 17664641
Patent NO. 11343430
A method comprising: receiving at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time, the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image; determining if there is a motion Blur in a particular image, the particular image being based on one or more of the one sequence of digital images; if there is the motion Blur in the particular image: analysing the motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values based on the at least one digital image to generate motion parameters; and providing a first feedback signal based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium; and if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands.
1 A non-transitory computer readable medium comprising instructions for performing a method, the instructions being executable by at least one processor, the method comprising: receiving at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time, the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image; detecting an absence of a motion Blur or analyzing a motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values within the at least one digital image to generate motion parameters of the at least one motile object or medium; determining crest lines of a pixel intensity landscape derived by applying a transform to the at least one digital image, said crest lines correlating with vector directions of a velocity field of the at least one motile object or medium; determining one or more trajectories of points in the at least one motile object or medium within the at least one digital image by generating a synthetic image containing the trajectories of points in the at least one motile object or medium in the at least one digital image; creating a velocity orientation map by correlating line segments of the synthetic image with at least one angular orientation to determine a tangent angle at least one trajectory point; and providing a controller signal based on the motion parameters to at least one controller to generate control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium.


Regarding Instant independent claims 1, 11, and 20  corresponding to claim 1 of the Patent.

     Patented claim 1 encompasses all the teachings of the respective instant claims, except for citing “providing a first feedback signal based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium; and if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands” versus the patented claim citing “providing a controller signal based on the motion parameters to at least one controller to generate control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium”, wherein the modifications of the instant claims to differentiate the providing controller signal of the Patent corresponding to the providing first and second feedback signal of the instant claims would have been obvious to one skill in the art, as said control signal or that of the feedback signal obviously signify at least a detection presence or Blur function or an absence of said Blur function for processing predetermined commands according to the processed image frames sequences according to design incentives or the like. Thereby the instant claims are rejected under the provisions of the nonstatutory obviousness-type double patenting rejection. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Hinkel et al (US 9787899, A1), in view of Siercks et al. (US 20170067739, A1).

     Regarding claim 1, Hinkel teaches in at least Col. 38, lines 1-14 a non-transitory computer readable medium comprising instructions for performing a method, the instructions being executable by at least one processor, 
the method comprising: 
receiving at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time (at least Figs. 4 and 13 and Col. 26, lines 1-35, and Col. 31, lines 53-62 teaches a system comprising at least image capturing cameras adapted for capturing and receiving of said at least one sequence of digital images 410, said sequence of digital images 410 including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time), 
the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image (the scene illustrated in at least Figs. 4 and 13 and Col. 26, lines 1-35, and Col. 29, lines 45-67 comprising at least one motile bird creating motion Blur object 412 within a field of view of the acquisition device, the at least one motile object 412 creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image 410);
determining if there is a motion Blur in a particular image, the particular image being based on one or more of the one sequence of digital images (at least from the obtained images 410 of Figs. 4, and 13 and further in Col. 13, lines 24-35, Col. 26, lines 1-35, and Col. 29, lines 45-67, the system further detects whether artifacts such as the motion Blurs 412 exist in the images, and adapted to calculate motion parameters of those motion Blurs based on their existence in at least said particular image 410 as said particular image being based on one or more of the one sequence of digital images); 
if there is the motion Blur in the particular image: 
analysing the motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values based on the at least one digital image to generate motion parameters (the system as noted further in Col. 13, lines 24-35, Col. 26, lines 1-35, and Col. 29, lines 45-67 include means to conduct analysis of the images by mapping the images, and determine whether there is the motion Blur in the particular image by further determining image data intensity differences of the particular images, image data color and size, and further specifically information about details in high intensity (i.e., bright areas) and areas in shadow indicative understoodly of said measuring spatial changes in pixel values based on said at least one digital image to generate the cited motion vectors parameters); and providing a first feedback signal, based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium (provide at least deBlurring and/or deconvolution command signals, and device control signals further in Col. 13, lines 24-35, Col. 26, lines 1-35 and Col. 29, lines 45-67 as feedbacks signals when detecting positive presence of motion Blurs 412 based on at least generated motion vectors parameters to at least one controller to generate said control commands having obviously sensitivity to movement of the at least one scenic motile object or bird that varies obviously in accordance with movement of said at least one motile bird or medium in the scene). 
    However, Hinkel is silent regarding wherein if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands.
   Siercks teaches in at least para. 0420-0422 the analysis and detecting of motion or motile objects depicted in captured images, a case further exists in para. 0427 where said motile or motion objects in the images causes motion Blurs wherein further in para. 0427 and 0422 an algorithm is programmed to filter out and select images with absence of the motion Blurs, and providing as well a control feedback signal to the at least one controller to generate control commands to at least reject corresponding tracked and analyzed features from the obtained images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hinkel in view of Siercks to include wherein if there is said absence of the motion Blur in the particular image, providing said second feedback signal to the at least one controller to generate second control commands, as illustrated above, as Hinkel in view of Siercks are in the same field of endeavor of capturing at least a sequence of data stream captured by at least a camera device, and to process said images by at least detecting whether they are subjected to motion Blurs for further processing, Siercks further complements Hinkel in the sense that if the images do not include any subjective motion Blurs, an algorithm is configured in a case to send control commands so as at least select those images that have the absence of motion Blurs and another case of generating a feedback command to further reject some analyzed images obviously as would be appreciated in the art in a case which maybe generated  according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 11, Hinkel teaches method comprising: receiving at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time (at least Figs. 4 and 13 and Col. 26, lines 1-35, and Col. 31, lines 53-62 teaches a system comprising at least image capturing cameras adapted for capturing and receiving of said at least one sequence of digital images 410, said sequence of digital images 410 including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time), 
the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image (the scene illustrated in at least Figs. 4 and 13 and Col. 26, lines 1-35, and Col. 29, lines 45-67 comprising at least one motile bird creating motion Blur object 412 within a field of view of the acquisition device, the at least one motile object 412 creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image 410);
determining if there is a motion Blur in a particular image, the particular image being based on one or more of the one sequence of digital images (at least from the obtained images 410 of Figs. 4, and 13 and further in Col. 13, lines 24-35, Col. 26, lines 1-35, and Col. 29, lines 45-67, the system further detects whether artifacts such as the motion Blurs 412 exist in the images, and adapted to calculate motion parameters of those motion Blurs based on their existence in at least said particular image 410 as said particular image being based on one or more of the one sequence of digital images); 
if there is the motion Blur in the particular image: 
analysing the motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values based on the at least one digital image to generate motion parameters (the system as noted further in Col. 13, lines 24-35, Col. 26, lines 1-35, and Col. 29, lines 45-67 include means to conduct analysis of the images by mapping the images, and determine whether there is the motion Blur in the particular image by further determining image data intensity differences of the particular images, image data color and size, and further specifically information about details in high intensity (i.e., bright areas) and areas in shadow indicative understoodly of said measuring spatial changes in pixel values based on said at least one digital image to generate the cited motion vectors parameters); and providing a first feedback signal, based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium (provide at least deBlurring and/or deconvolution command signals, and device control signals further in Col. 13, lines 24-35, Col. 26, lines 1-35 and Col. 29, lines 45-67 as feedbacks signals when detecting positive presence of motion Blurs 412 based on at least generated motion vectors parameters to at least one controller to generate said control commands having obviously sensitivity to movement of the at least one scenic motile object or bird that varies obviously in accordance with movement of said at least one motile bird or medium in the scene). 
    However, Hinkel is silent regarding wherein if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands.
   Siercks teaches in at least para. 0420-0422 the analysis and detecting of motion or motile objects depicted in captured images, a case further exists in para. 0427 where said motile or motion objects in the images causes motion Blurs wherein further in para. 0427 and 0422 an algorithm is programmed to filter out and select images with absence of the motion Blurs, and providing as well a control feedback signal to the at least one controller to generate control commands to at least reject corresponding tracked and analyzed features from the obtained images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hinkel in view of Siercks to include wherein if there is said absence of the motion Blur in the particular image, providing said second feedback signal to the at least one controller to generate second control commands, as illustrated above, as Hinkel in view of Siercks are in the same field of endeavor of capturing at least a sequence of data stream captured by at least a camera device, and to process said images by at least detecting whether they are subjected to motion Blurs for further processing, Siercks further complements Hinkel in the sense that if the images do not include any subjective motion Blurs, an algorithm is configured in a case to send control commands so as at least select those images that have the absence of motion Blurs and another case of generating a feedback command to further reject some analyzed images obviously as would be appreciated in the art in a case which maybe generated  according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 20, Hinkel teaches a system comprising: one or more processors (Col. 38, lines 1-14); and memory (Col. 38, lines 1-14) containing instructions that are executable by the one or more processors to configure the one or more processors to: receive at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time (at least Figs. 4 and 13 and Col. 26, lines 1-35, and Col. 31, lines 53-62 teaches a system comprising at least image capturing cameras adapted for capturing and receiving of said at least one sequence of digital images 410, said sequence of digital images 410 including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time), 
the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image (the scene illustrated in at least Figs. 4 and 13 and Col. 26, lines 1-35, and Col. 29, lines 45-67 comprising at least one motile bird creating motion Blur object 412 within a field of view of the acquisition device, the at least one motile object 412 creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image 410);
determine if there is a motion Blur in a particular image, the particular image being based on one or more of the one sequence of digital images (at least from the obtained images 410 of Figs. 4, and 13 and further in Col. 13, lines 24-35, Col. 26, lines 1-35, and Col. 29, lines 45-67, the system further detects whether artifacts such as the motion Blurs 412 exist in the images, and adapted to calculate motion parameters of those motion Blurs based on their existence in at least said particular image 410 as said particular image being based on one or more of the one sequence of digital images); 
if there is the motion Blur in the particular image: analyse the motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values based on the at least one digital image to generate motion parameters (the system as noted further in Col. 13, lines 24-35, Col. 26, lines 1-35, and Col. 29, lines 45-67 include means to conduct analysis of the images by mapping the images, and determine whether there is the motion Blur in the particular image by further determining image data intensity differences of the particular images, image data color and size, and further specifically information about details in high intensity (i.e., bright areas) and areas in shadow indicative understoodly of said measuring spatial changes in pixel values based on said at least one digital image to generate the cited motion vectors parameters); and provide a first feedback signal based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium (provide at least deblurring and/or deconvolution command signals, and device control signals further in Col. 13, lines 24-35, Col. 26, lines 1-35 and Col. 29, lines 45-67 as feedbacks signals when detecting positive presence of motion Blurs 412 based on at least generated motion vectors parameters to at least one controller to generate said control commands having obviously sensitivity to movement of the at least one scenic motile object or bird that varies obviously in accordance with movement of said at least one motile bird or medium in the scene). 
However, Hinkel is silent regarding wherein if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands.
   Siercks teaches in at least para. 0420-0422 the analysis and detecting of motion or motile objects depicted in captured images, a case further exists in para. 0427 where said motile or motion objects in the images causes motion Blurs wherein further in para. 0427 and 0422 an algorithm is programmed to filter out and select images with absence of the motion Blurs, and providing as well a control feedback signal to the at least one controller to generate control commands to at least reject corresponding tracked and analyzed features from the obtained images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hinkel in view of Siercks to include wherein if there is said absence of the motion Blur in the particular image, providing said second feedback signal to the at least one controller to generate second control commands, as illustrated above, as Hinkel in view of Siercks are in the same field of endeavor of capturing at least a sequence of data stream captured by at least a camera device, and to process said images by at least detecting whether they are subjected to motion Blurs for further processing, Siercks further complements Hinkel in the sense that if the images do not include any subjective motion Blurs, an algorithm is configured in a case to send control commands so as at least select those images that have the absence of motion Blurs and another case of generating a feedback command to further reject some analyzed images obviously as would be appreciated in the art in a case which maybe generated  according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 1-2, 4, 11-12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Martinello et al (US 2016/0191802, A1), in view of Siercks.

     Regarding claim 1, Martinello teaches in at least para. 0072-0073 a non-transitory computer readable medium comprising instructions for performing a method, the instructions being executable by at least one processor, 
the method comprising: 
receiving at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time (at least Figs. 1-3 and para. 0029 teaches a system comprising at least image capturing cameras adapted for capturing and receiving of said at least one sequence of digital image 250, said sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time), 
the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image (para. 0029 teaches the scene comprising at least one moving car within a field of view of the acquisition device, the at least one moving car or said motile object creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image);
determining if there is a motion Blur in a particular image, the particular image being based on one or more of the one sequence of digital images (at least from the obtained images of para. 0014, and 0026-0029, the system and adapted to measure pixel intensities and motion trajectory and whereby ascertain determined if said a motion Blur exist in said particular image, said particular image obviously being based on one or more of the one sequence of digital images); 
if there is the motion Blur in the particular image: 
analysing the motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values based on the at least one digital image to generate motion parameters (the system as noted further utilizing at least the trajectory motion maps, kernels of para. 0023-0028, and 0038 for conducting analysis of the images and determine whether there is the motion Blur in the particular image by further determining image data intensity differences of the particular images, image data color and size, indicative understoodly of said measuring spatial changes in pixel values based on said at least one digital image to generate at least the trajectory motion parameters); and providing a first feedback signal, based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium (provide at least command signals or feedbacks signals to at least identify the trajectories of para. 0049-0050 and 0057 based on the analysis of at least para 0024 when detecting positive presence of motion Blurs having obviously sensitivity to movement of the at least one scenic motile object or bird that varies obviously in accordance with movement of said at least one motile bird or medium in the scene wherein a final control command of para. 0057 may comprise a deblurring command using a generated Blur kernel). 
    However, Martinello is silent regarding wherein if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands.
   Siercks teaches in at least para. 0420-0422 the analysis and detecting of motion or motile objects depicted in captured images, a case further exists in para. 0427 where said motile or motion objects in the images causes motion Blurs wherein further in para. 0427 and 0422 an algorithm is programmed to filter out and select images with absence of the motion Blurs, and providing as well a control feedback signal to the at least one controller to generate control commands to at least reject corresponding tracked and analyzed features from the obtained images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks to include wherein if there is said absence of the motion Blur in the particular image, providing said second feedback signal to the at least one controller to generate second control commands, as illustrated above, as Martinello in view of Siercks are in the same field of endeavor of capturing at least a sequence of data stream captured by at least a camera device, and to process said images by at least detecting whether they are subjected to motion Blurs for further processing, Siercks further complements Martinello in the sense that if the images do not include any subjective motion Blurs, an algorithm is configured in a case to send control commands so as at least select those images that have the absence of motion Blurs and another case of generating a feedback command to further reject some analyzed images obviously as would be appreciated in the art in a case which maybe generated  according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Martinello further teaches the method further comprising determining one or more trajectories of points in the at least one motile object or medium based on the spatial changes in pixel values, wherein providing the first feedback signal based on the motion parameters comprises providing the first feedback signal based on the one or more trajectories of points (para. 0050-0052 further teaches determining of said one or more motion trajectories of pixels or points in the at least one motile object or medium of a motion image of further para. 0062 based on the pixel intensities or spatial changes in pixel values), wherein providing the first feedback signal based on the motion parameters comprises providing the first feedback signal based on the one or more trajectories of points (providing signal feedbacks in the form of generating motion trajectory commands or a deblurring signal of para. 0049-0050 and 0057 based on the trajectory motion parameters comprising in a case said first feedback signal based said one or more pixel trajectories points or data).

    Regarding claim 4 (according to claim 2), Martinello further teaches wherein determining the one or more trajectories of points in the at least one motile object or medium based on the spatial changes in pixel values comprises generating a synthetic image containing the trajectories of points in the at least one motile object or medium (determining further in at least para 0043 motion trajectory points in the at least one motile object or medium based on the pixel saturation data comprising obviously spatial changes in pixel values comprising transposing image data of para. 0047 and further in para. 0022 and 0061 generating a transformed image indicative of said synthetic image containing understoodly said trajectories of points in the at least one motile object or medium).

     Regarding claim 11, Martinello teaches method comprising: receiving at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time (at least Figs. 1-3 and para. 0029 teaches a system comprising at least image capturing cameras adapted for capturing and receiving of said at least one sequence of digital image 250, said sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time), 
the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image (para. 0029 teaches the scene comprising at least one moving car within a field of view of the acquisition device, the at least one moving car or said motile object creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image);
determining if there is a motion Blur in a particular image, the particular image being based on one or more of the one sequence of digital images (at least from the obtained images of para. 0014, and 0026-0029, the system and adapted to measure pixel intensities and motion trajectory and whereby ascertain determined if said a motion Blur exist in said particular image, said particular image obviously being based on one or more of the one sequence of digital images); 
if there is the motion Blur in the particular image: 
analysing the motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values based on the at least one digital image to generate motion parameters (the system as noted further utilizing at least the trajectory motion maps, kernels of para. 0023-0028, and 0038 for conducting analysis of the images and determine whether there is the motion Blur in the particular image by further determining image data intensity differences of the particular images, image data color and size, indicative understoodly of said measuring spatial changes in pixel values based on said at least one digital image to generate at least the trajectory motion parameters); and providing a first feedback signal, based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium (provide at least command signals or feedbacks signals to at least identify the trajectories of para. 0049-0050 and 0057 based on the analysis of at least para 0024 when detecting positive presence of motion Blurs having obviously sensitivity to movement of the at least one scenic motile object or bird that varies obviously in accordance with movement of said at least one motile bird or medium in the scene wherein a final control command of para. 0057 may comprise a deblurring command using a generated Blur kernel). 
    However, Martinello is silent regarding wherein if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands.
   Siercks teaches in at least para. 0420-0422 the analysis and detecting of motion or motile objects depicted in captured images, a case further exists in para. 0427 where said motile or motion objects in the images causes motion Blurs wherein further in para. 0427 and 0422 an algorithm is programmed to filter out and select images with absence of the motion Blurs, and providing as well a control feedback signal to the at least one controller to generate control commands to at least reject corresponding tracked and analyzed features from the obtained images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks to include wherein if there is said absence of the motion Blur in the particular image, providing said second feedback signal to the at least one controller to generate second control commands, as illustrated above, as Martinello in view of Siercks are in the same field of endeavor of capturing at least a sequence of data stream captured by at least a camera device, and to process said images by at least detecting whether they are subjected to motion Blurs for further processing, Siercks further complements Martinello in the sense that if the images do not include any subjective motion Blurs, an algorithm is configured in a case to send control commands so as at least select those images that have the absence of motion Blurs and another case of generating a feedback command to further reject some analyzed images obviously as would be appreciated in the art in a case which maybe generated  according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 12 (according to claim 11), Martinello further teaches the method further comprising determining one or more trajectories of points in the at least one motile object or medium based on the spatial changes in pixel values, wherein providing the first feedback signal based on the motion parameters comprises providing the first feedback signal based on the one or more trajectories of points (para. 0050-0052 further teaches determining of said one or more motion trajectories of pixels or points in the at least one motile object or medium of a motion image of further para. 0062 based on the pixel intensities or spatial changes in pixel values), wherein providing the first feedback signal based on the motion parameters comprises providing the first feedback signal based on the one or more trajectories of points (providing signal feedbacks in the form of generating motion trajectory commands or a deblurring signal of para. 0049-0050 and 0057 based on the trajectory motion parameters comprising in a case said first feedback signal based said one or more pixel trajectories points or data).

    Regarding claim 14 (according to claim 12), Martinello further teaches wherein determining the one or more trajectories of points in the at least one motile object or medium based on the spatial changes in pixel values comprises generating a synthetic image containing the trajectories of points in the at least one motile object or medium (determining further in at least para 0043 motion trajectory points in the at least one motile object or medium based on the pixel saturation data comprising obviously spatial changes in pixel values comprising transposing image data of para. 0047 and further in para. 0022 and 0061 generating a transformed image indicative of said synthetic image containing understoodly said trajectories of points in the at least one motile object or medium).

     Regarding claim 20, Martinello teaches system comprising: one or more processors (para. 0072-0073); and memory (para. 0072-0073) containing instructions that are executable by the one or more processors to configure the one or more processors to: receive at least one sequence of digital images from an image acquisition device, the sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time (at least Figs. 1-3 and para. 0029 teaches a system comprising at least image capturing cameras adapted for capturing and receiving of said at least one sequence of digital image 250, said sequence of digital images including at least one digital image, the at least one digital image resulting from a photographic exposure of a scene over a duration of exposure time), 
the scene including at least one motile object or medium within a field of view of the acquisition device, the at least one motile object or medium creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image (para. 0029 teaches the scene comprising at least one moving car within a field of view of the acquisition device, the at least one moving car or said motile object creating a motion Blur within the photographic exposure when moving during the exposure time of the at least one digital image);
determine if there is a motion Blur in a particular image, the particular image being based on one or more of the one sequence of digital images (at least from the obtained images of para. 0014, and 0026-0029, the system and adapted to measure pixel intensities and motion trajectory and whereby ascertain determined if said a motion Blur exist in said particular image, said particular image obviously being based on one or more of the one sequence of digital images); 
 if there is the motion Blur in the particular image: analyse the motion Blur created by the at least one motile object or medium within the field of view by measuring spatial changes in pixel values based on the at least one digital image to generate motion parameters (the system as noted further utilizing at least the trajectory motion maps, kernels of para. 0023-0028, and 0038 for conducting analysis of the images and determine whether there is the motion Blur in the particular image by further determining image data intensity differences of the particular images, image data color and size, indicative understoodly of said measuring spatial changes in pixel values based on said at least one digital image to generate at least the trajectory motion parameters);  and provide a first feedback signal based on the motion parameters to at least one controller to generate first control commands having sensitivity to movement of the at least one motile object or medium that varies in accordance with movement of the at least one motile object or medium (provide at least command signals or feedbacks signals to at least identify the trajectories of para. 0049-0050 and 0057 based on the analysis of at least para 0024 when detecting positive presence of motion Blurs having obviously sensitivity to movement of the at least one scenic motile object or bird that varies obviously in accordance with movement of said at least one motile bird or medium in the scene wherein a final control command of para. 0057 may comprise a deblurring command using a generated Blur kernel). 
    However, Martinello is silent regarding wherein if there is an absence of the motion Blur in the particular image, providing a second feedback signal to the at least one controller to generate second control commands.
   Siercks teaches in at least para. 0420-0422 the analysis and detecting of motion or motile objects depicted in captured images, a case further exists in para. 0427 where said motile or motion objects in the images causes motion Blurs wherein further in para. 0427 and 0422 an algorithm is programmed to filter out and select images with absence of the motion Blurs, and providing as well a control feedback signal to the at least one controller to generate control commands to at least reject corresponding tracked and analyzed features from the obtained images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks to include wherein if there is said absence of the motion Blur in the particular image, providing said second feedback signal to the at least one controller to generate second control commands, as illustrated above, as Martinello in view of Siercks are in the same field of endeavor of capturing at least a sequence of data stream captured by at least a camera device, and to process said images by at least detecting whether they are subjected to motion Blurs for further processing, Siercks further complements Martinello in the sense that if the images do not include any subjective motion Blurs, an algorithm is configured in a case to send control commands so as at least select those images that have the absence of motion Blurs and another case of generating a feedback command to further reject some analyzed images obviously as would be appreciated in the art in a case which maybe generated  according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 3, 8-9, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Martinello in view of Siercks, and further in view of Sebastian et al. (US 2014/0064555, A1).

      Regarding claim 3 (according to claim 2), Martinello in view of Siercks are silent regarding wherein the method further comprising determining one or more velocities, each associated with a different trajectory of the one or more trajectories of points based on the spatial changes in pixel values to identify motion parameters of the at least one motile object or medium, wherein providing the first feedback signal based on the motion parameters comprises providing the first feedback signal based on one or more velocities.
   Sebastian determines in at least para. 0079, 0115-0119 image trajectory points and technique to identify motion Blur in images and to apply deblurring method to remove motion Blurs in images and further in para. 0075-0076 and 01150118 technique to measure and determining one or more velocities, each associated obviously with a different Blur trajectory of the one or more trajectories of points based on the spatial changes in pixel values of para. 0115-0118 to identify at least motion parameters of the at least one motile object or medium, wherein providing further in para. 0079 and 0115-0119 at least deblurring or compensation feedback signal based on the motion parameters comprises providing the first feedback signal based on one or more velocities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Sebastian to include wherein said determining one or more velocities, each associated with a different trajectory of the one or more trajectories of points based on the spatial changes in pixel values to identify motion parameters of the at least one motile object or medium, wherein providing said first feedback signal based on the motion parameters comprises providing the first feedback signal based on one or more velocities, as illustrated above, as Martinello in view of Siercks, and further in view of Sebastian are in the same field of endeavor of determining at least motion trajectories of moving objects from captured images of a scene, Sebastian further complements Martinello in view of Siercks in the sense that calculated motion parameters further include motion velocities for further determining the motion trajectories of the moving object in the scene for at least generating a feedback command to further compensate for said motion parameters including in a case said motion velocities wherein pixel motion maybe determined and in a case a higher image quality may be realized according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 8 (according to claim 3), Martinello in view of Siercks are silent regarding wherein each velocity of the one or more velocities include an angular value of at least one motile object or medium.
      Sebastian further teaches in at least para. 0073, 0079, 0115-0119 the calculated velocities wherein each velocity of said one or more velocities of further para 0073 as understood include an angular value of at least one motile object or medium. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Sebastian to include wherein each velocity of the said one or more velocities include an angular value of at least one motile object or medium, as illustrated above, as Martinello in view of Siercks, and further in view of Sebastian are in the same field of endeavor of determining at least motion trajectories of moving objects from captured images of a scene, Sebastian further complements Martinello in view of Siercks in the sense that calculated motion parameters further include motion velocities for further determining the motion trajectories of the moving object in the scene for at least generating a feedback command to further compensate for said motion parameters including in a case said motion velocities wherein pixel motion maybe determined and in a case a higher image quality may be realized according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 9 (according to claim 1), Martinello in view of Siercks are silent regarding wherein the sequence of images were captured at 3.75 frames per second.
     Sebastian further teaches in at least para. 0118 the sequence of images captured at a rate of 30 frames per second implying understoodly a capability of obviously capturing images at 3.75 frames per second. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Sebastian to include wherein said sequence of images were captured at 3.75 frames per second, as illustrated above, as Martinello in view of Siercks, and further in view of Sebastian are in the same field of endeavor of determining at least motion trajectories of objects from captured images of a scene, Sebastian’s camera device include the means to capture sequence of images up to at least 30 frames per second wherein a camera device to specifically capture sequences of images at 3.75 frames per second appear to be a matter of design choice as one skill in the art would be enable and skill to select said specific device according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 13 (according to claim 12), Martinello in view of Siercks are silent regarding wherein further comprising determining one or more velocities, each associated with a different trajectory of the one or more trajectories of points based on the spatial changes in pixel values to identify motion parameters of the at least one motile object or medium, wherein providing the first feedback signal based on the motion parameters comprises providing the first feedback signal based on one or more velocities.
Sebastian determines in at least para. 0079, 0115-0119 image trajectory points and technique to identify motion Blur in images and to apply deblurring method to remove motion Blurs in images and further in para. 0075-0076 and 01150118 technique to measure and determining one or more velocities, each associated obviously with a different Blur trajectory of the one or more trajectories of points based on the spatial changes in pixel values of para. 0115-0118 to identify at least motion parameters of the at least one motile object or medium, wherein providing further in para. 0079 and 0115-0119 at least deblurring or compensation feedback signal based on the motion parameters comprises providing the first feedback signal based on one or more velocities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Sebastian to include wherein said determining one or more velocities, each associated with a different trajectory of the one or more trajectories of points based on the spatial changes in pixel values to identify motion parameters of the at least one motile object or medium, wherein providing said first feedback signal based on the motion parameters comprises providing the first feedback signal based on one or more velocities, as illustrated above, as Martinello in view of Siercks, and further in view of Sebastian are in the same field of endeavor of determining at least motion trajectories of moving objects from captured images of a scene, Sebastian further complements Martinello in view of Siercks in the sense that calculated motion parameters further include motion velocities for further determining the motion trajectories of the moving object in the scene for at least generating a feedback command to further compensate for said motion parameters including in a case said motion velocities wherein pixel motion maybe determined and in a case a higher image quality may be realized according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 18 (according to claim 13), Martinello in view of Siercks are silent regarding wherein each velocity of the one or more velocities include an angular value of at least one motile object or medium.
      Sebastian further teaches in at least para. 0073, 0079, 0115-0119 the calculated velocities wherein each velocity of said one or more velocities of further para 0073 as understood include an angular value of at least one motile object or medium. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Sebastian to include wherein each velocity of the said one or more velocities include an angular value of at least one motile object or medium, as illustrated above, as Martinello in view of Siercks, and further in view of Sebastian are in the same field of endeavor of determining at least motion trajectories of moving objects from captured images of a scene, Sebastian further complements Martinello in view of Siercks in the sense that calculated motion parameters further include motion velocities for further determining the motion trajectories of the moving object in the scene for at least generating a feedback command to further compensate for said motion parameters including in a case said motion velocities wherein pixel motion maybe determined and in a case a higher image quality may be realized according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Martinello in view of Siercks, and further in view of Bozdagi et al. (US 5784115, A1).

      Regarding claim 10 (according to claim 2), and claim 19 (according to claim 12), Martinello in view of Siercks are silent regarding wherein determining the one or more trajectories of points in the at least one motile object or medium based on the spatial changes in pixel values comprises generating a motion map based on pixels within the at least one digital image, the pixels having at least two adjacent lower gray-level valued neighbours opposite each other.
    Bozdagi teaches in at least Fig. 11 the estimation of motion trajectory of every pixel in an image for determining at least one or more trajectories of points in the at least one local moving object or medium in the scene based on the spatial changes in pixel values comprises generating a motion map based on pixels within the at least one digital image wherein gray levels of adjacent pixels are determined , said pixels may have understoodly in a case at least two or more adjacent lower gray-level valued neighbours opposite each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Bozdagi to include wherein determining the one or more trajectories of points in the at least one motile object or medium based on the spatial changes in pixel values comprises generating a motion map based on pixels within the at least one digital image, said pixels having at least two adjacent lower gray-level valued neighbours opposite each other, as illustrated above, as Martinello in view of Siercks, and further in view of Bozdagi are in the same field of endeavor of determining at least motion trajectories of moving objects from captured images of a scene, Bozdagi further complements Martinello in view of Siercks in the sense that calculated motion parameters further include pixel motion information corresponding to calculated motion map data wherein further pixel data content maybe obtained such as at least gray level data to further determine at least spatial changes data for further generating feedback signals to further compensate for said determined motion data wherein in a case a higher image quality may be realized according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 5-7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Martinello in view of Siercks, and further in view of Cohen et al. (US 20050030315, A1).

       Regarding claim 5 (according to claim 4), claim 15 (according to claim 14), Martinello in view of Siercks are silent regarding wherein the synthetic image is generated from stacking at least two digital images of the at least one sequence of digital images, wherein the synthetic image is a three-dimensional matrix.
   Cohen teaches in at least para. 0009 and 0059 identified pixel data, and creating a composite and synthetic image from stacked digital images of said at least one sequence of digital images, wherein the synthetic image is a three-dimensional image comprising wherein inputted light field data which applicant cites in the disclosure (emphasis added, disclosure, para. 0161)  cites as “(typically expressed as an image matrix)”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Cohen to include wherein synthetic image is generated from stacking at least two digital images of the at least one sequence of digital images, wherein the synthetic image is a three-dimensional matrix, as illustrated above, as Martinello in view of Siercks, and further in view of Cohen are in the same field of endeavor of determining at least interfering objects from captured images of a scene, Cohen further complements Martinello in view of Siercks in the sense that captured images under different lighting conditions or exposure times maybe combined or stacked after at least determined interfering objects from captured images are removed, as said interfering objects in a case may include motion Blurs of a scene or the like, where said synthetic image may represent motion maps wherein motion parameters maybe better analyzed and determined whereby the system may compensate for determined motion data wherein in a case a higher image quality may be realized according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

       Regarding claim 6 (according to claim 5), and claim 16 (according to claim 15), Martinello in view of Siercks are silent regarding wherein each of the at least two digital images have different exposure time from each other.
  Cohen teaches the stacked images of para. 0009 maybe overlaid or created using in para. 0006 at least two digital images having different exposure time from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinello in view of Siercks, and further in view of Cohen to include wherein each of the said at least two digital images have different exposure time from each other, as illustrated above, as Martinello in view of Siercks, and further in view of Cohen are in the same field of endeavor of determining at least interfering objects from captured images of a scene, Cohen further complements Martinello in view of Siercks in the sense that captured images under different lighting conditions or exposure times maybe combined or stacked after at least determined interfering objects from captured images are removed, as said interfering objects in a case may include motion Blurs of a scene or the like, where said synthetic image may represent motion maps wherein motion parameters maybe better analyzed and determined whereby the system may compensate for determined motion data wherein in a case a higher image quality may be realized according to known methods according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

       Regarding claim 7 (according to claim 5), and claim 17 (according to claim 15),  Martinello further teaches a matrix element at position (1, j, k) represent energy accumulated by a pixel at position (1, j) during a kth time exposure (para. 0010 and 0028-0030, and Fig. 2 further teaches at least an image matrix element 241/242 at a specific position representing obviously energy accumulated by a pixel at said position with pixel intensities information corresponding  to or during a kth time exposure which position obviously as understood may represent said position (1, j, k) and said pixel at position (1, j)).

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/13/2022